IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-74,000-04


JEFFREY KROTTINGER BROOKS, Relator

v.

TARRANT COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 1113945D & 1113943D 
IN CRIMINAL DISTRICT COURT NO. 3
FROM TARRANT COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed applications for a writ of habeas corpus in
Criminal District Court No. 3 of Tarrant County, that more than 35 days have elapsed, and that his
applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed. Respondent, the District Clerk of 
Tarrant County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting copies of timely filed orders that designate issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); or stating that
Relator has not filed applications for a writ of habeas corpus in Tarrant County. Should the response
include orders designating issues, proof of the date the district attorney's office was served with the
habeas applications shall also be submitted with the response. This application for leave to file a writ
of mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: October 12, 2011
Do not publish